Title: To Thomas Jefferson from Charles Pinckney, October 1801
From: Pinckney, Charles
To: Jefferson, Thomas


Dear Sir
October 1801. In Bourdeaux
My last to you was from Paris on the subject of the Peace. since this I have left that city & am now in Bourdeaux on my way to Spain where I am hopeful to arrive in a few days.—as I informed You the Expedition to Saint Domingo will take place.—Benezech is appointed to the Civil Department with plenary powers & will go out as proconsul or Commissary.—this is fixed & it is said Rochambeau will command.—with respect to Louisiana the general opinion is, that the affair is dropped at least for the present.—it is a subject however on which it is difficult to decide what will be the issue as those who are best informed are extremely close & reserved whenever it is mentioned.—most of the men who are friends to America particularly Marbois, Laforest, Otto, Joseph Bonaparte & others are anxious it should not take place & as their interest is very great I rather think upon the whole it is not likely it will take place for some time, if at all—Mr Skipwith is fearful from a conversation he says he accidentally overheard where he was not known that it will, but from alterations that have been made in the Disposition of a variety of articles originally intended for Louisiana & the Destination of Characters also originally intended for that place & who are now ordered elsewhere I am of Opinion it will not, (if at all), for some time—Mr: Livingston will be better able to judge when he arrives, for as it will depend altogether on France, whether she wishes to have it or not, it not being in the power of Spain to object to any thing France desires, so will it in some measure depend upon the influence of our friends at Paris to prevent it—fortunately America has some powerful ones there at present & if it is laid aside it will be greatly owing to them—sir there can be no doubt that the first Consul himself is friendly to the project—he has been induced to suppose that from thence large supplies of Rice & Cotton may be drawn & Timber & stores for the Marine & that it will be the best means of compensating their armies, by giving them lands in example of America.—The great objects with France at present are to restore her Marine & Commerce & to these Bonaparte gives unwearied attention.—his establishment of peace has given him great popularity & the idea of recovering their colonies & commerce makes them at least for the present forget to calculate what they have gained by the revolution.—They have undoubtedly increased the power & Consequence of France to an enormous extent.—the acquisition of Belgium, & the Department on the Rhine & other places making in the whole 115 & 34 millions of inhabitants give her an irresistible weight in the politics of Europe—nor is it possible at present to say into what their Government may settle down.—In having a senate for Life, to fill up their own Vacancies, & that senate to elect the Executive for 10 Years, & such Executive to have the sole proposition of Laws, which are silently to be rejected or recieved by Ballot, is not certainly in the American sense of the Word a republic.—but it is at present to be remembered that France did not perhaps possess those materials, for immediately recieving & forming a Republic which our thrice happy Country does.—it would be presumptuous in me who have been so short a time here to give an opinion, but our own Americans staunch Republicans themselves, & who have been long here, seem to doubt if the french character, of the present generation at least, is calculated to admit universal suffrage & the unlimited right of discussion to the extent that the American is.—they seem rather to think that these must be admitted slowly, & be gradually infused & the minds, & if possible the manners of the people prepared for it—& that until this is done, they must have what they call, a strong government to prevent the anarchy & divisions that would otherwise dismember the Empire—Some of the most sanguine Republicans believe that it is the intention of Bonaparte hereafter to introduce Modifications of the present System & to extend the rights of the people—that he feels his character & particularly his true glory concerned in doing so.—I am myself of this opinion & that not only his glory but perhaps his safety may depend upon it—You are to recollect that although the french have not by their revolution established what we call a republic, Yet that they have gained a great deal by the struggle & have made if I may use the Term; some Lodgements in the road to Republicanism of which it will not be easy to dispossess them.—they have abolished the long established hereditary monarchy.—the nobility & in short all their privileged orders.—the monstrous influence of the Clergy is destroyed.—they have in criminal cases some thing like a trial by Jury—not perfect but intended for a Jury.—the term Citizen is in common use with them.—they keep the name of Republic, & all their acts profess to be in the name of the People—let this people then be at peace a few Years & relieved from heavy exaction, & contributions—let them see & reflect on the happiness of America & be convinced by their Example that a people are able to govern themselves & that public & private rights are no where so secure as in the hands of those who enjoy & feel that they enjoy them & whose interest it is to secure them—let Education be extended as it is at present by the primary schools & other means adopted to improve & inform the people & the business is done—the generations now coming on, know nothing of the distinction of rank or hereditary consequence which it is so difficult to make their fathers forget, & as I have just observed, in times of peace & commerce & when they are in a situation to think they will be very apt to examine more minutely into the meaning of the Words “Citizen & Republic” & to enquire why those words do not mean the same thing here they do in our country—it is for these reasons I judge that true Republicanism is not Yet lost in Europe & that there are lodgements made in its favour which will one day burst into Effect.—
I have my good sir had a long ride in Europe from the North of Holland—through the whole of it & Brabant or Belgium & from the north to the south of France—a Tour of upwards of 1000 Miles.—I staid 30 days in Paris & was laboriously employed day & night in examining what deserved my attention, & have as far as my powers of investigation enabled me, done the same wherever I have been—the notes I have made & the information I have obtained will I trust be one day, not unentertaining to You, or uninteresting to our friends.—
I feel myself particularly indebted to the gentlemen of the Diplomatic Corps at the Hague & those in power in Holland, Belgium & Paris for the agreeable Reception I met & the means of information they offered me.—I found that in Paris the idea left of our public men was that of a Stiffness & Reserve not pleasing to the French—Being at that time the only public man from our country on the continent I endeavoured to remove this impression by a conduct which appeared to me calculated to restore the confidence & affection which existed formerly, & if I am to believe the Report of our friends there, it was not without it’s effect.—they considered me as the first of the new order of things who had arrived & the civilities & I believe the sincere Respect & attentions I recieved at Paris contributed very much to give me means of information I could not otherwise have obtained.—I have recieved a Letter within these few days from Admiral De Winter requesting my correspondence on the subject of the commerce of our two countries.—They lament extremely we have not a Minister at the Hague & while there, & at Paris I have had incessant applications to request You would send one there, I told them, it was impossible for me or for them to judge at this Distance; that You were the best & only judge of the Situation of our country & it’s foreign connexions—that Batavia had no Minister with us & certainly would have no right to complain as they first withdrew their Minister.—I thought however I would mention it to You, as the men who intimated it to me are among our warmest friends in Holland & France.—
As this letter will go by a safe opportunity I take the Liberty of mentioning to You in confidence my wish to remain in Europe for two Years.—As I have had the trouble to cross the Atlantic & am here & as I believe a View & Examination of Europe in the manner I examine it will make me much more useful to my country than I should otherwise be & as I am eager to investigate it thoroughly, I will thank You to continue me in Europe for two Years from this Time.—I am hopeful my nomination to Spain will be confirmed—but should it be impracticable, I rely upon your goodness & friendship for me, not to submit me to the Dangerous affront of a rejection but to alter my Destination to some other place to which You may be inclined to send a Minister.—I would prefer Madrid certainly, if it can be confirmed, but I am afraid, some of our own friends want to go there & it may Be difficult.—if it is impracticable I should like to go to Florence, or to any respectable situation in Europe for two Years, as I am apprehensive if I am obliged to return in so short a time it may be injurious to my future influence or public situation in our own country, a circumstance which I am sure Your friendship for me will wish to prevent.—You see how I unbosom myself to You as among my best friends & how I rely on that affection which my best exertions shall be used always to merit.—
I send You a work just published which I have not Yet read but which the author requested me to send to You & Mr Gallatin.—I have directed to be sent to You from Paris, the account of the grand collections of Antiques & of Modern Paintings in the Louvre collected from every Part of Europe.—the antique marbles are deposited in six different Salles, called, the Salle of the Seasons—of the Romans—of the Muses—of Laocoon—of Apollo (Belvidere) & of illustrious men.—
The Paintings are collected in one grand Gallery & divided into the four schools of Lombardy: Bologne Belgium. & France & contain a collection of 942 Paintings of the first Masters in Europe.—the whole are originals.—
The monuments of merit are collected from all the Cathedrals & deposited in different Salles according to the different ages: Egyptian & athenian & roman & the Modern ones beginning with the Time of Clovis.—
In these different salles of Marbles—paintings & Monuments I spent nearly a Week at different times.—I should like to be able to return to Paris before I reembark for America—but this will depend upon the Arrangements Your Goodness may have in View for me & I now remain with profound attachment & with the most affectionate respect & obliged
Dear Sir Yours Truly
Charles Pinckney
My best Compliments to Mr Madison.—
I wrote him a long Letter from Paris & to Mr Gallatin also to my good friends Generals Mason, Mr Baldwin Mr Nicholas & Mr. Brown.—I trust the intelligence we have had of the death of Colonel Burrs daughter is not true.—please remember me particularly to him.
